Citation Nr: 0312679	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from December 3, 1987 to January 
31, 1988.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 RO decision which 
denied a temporary total hospitalization rating (38 C.F.R. § 
4.29) based on the veteran's residence in COPIN House from 
December 3, 1987 to January 31, 1988.  In an April 1998 
decision, the Board denied the claim.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 1999 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and the case remanded; a February 
1999 Court order granted the joint motion.  In September 
1999, the Board remanded the case to the RO for further 
development.  The RO issued a supplemental statement of the 
case in October 2002, and it subsequently returned the case 
to the Board.


REMAND

This is one of a number of appeals which have come to the 
Board concerning claims for temporary total hospitalization 
ratings (38 C.F.R. § 4.29) for veterans who resided at COPIN 
House in Niagara Falls, New York.  The veterans involved in 
such appeals (such as the veteran in the instant case) are 
generally service-connected for post-traumatic stress 
disorder (PTSD), and the Buffalo VA Medical Center (VAMC) 
authorized payment to COPIN House for "halfway house" 
services provided to the veteran.  The veteran maintains that 
his stay at COPIN House amounted to hospitalization or 
hospital observation for his service-connected PTSD, 
warranting payment to him of temporary total compensation 
under 38 C.F.R. § 4.29.

The file indicates that the RO did not fully comply with the 
development instructions set forth in the Board's September 
1999 remand, and thus another remand is required for RO 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  As to 
the itemized instructions in the September 1999 Board remand, 
the RO did not obtain most of the requested information, and 
the RO's October 2002 supplemental statement of the case 
gives no reasons for noncompliance.  From experience in 
reviewing some other COPIN House cases, the Board believes 
that a number of other records may be available, and the RO 
should obtain them to complete the appellate record in this 
case which was sent back by the Court.  Strict adherence to 
the Court's order by both the RO and the Board is expected.  
Id.  Moreover, the Veterans Claims Assistance Act of 2000 
requires further development action by the RO.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

Accordingly, the case is again remanded to the the RO for the 
following action:

1.  The RO should contact COPIN House and 
obtain complete treatment and 
administrative records related to the 
veteran's stay at that facility from 
December 3, 1987 to January 31, 1988.  
This includes all day-to-day treatment 
notes, all treatment summaries, and all 
administrative records concerning VA 
authorization for the veteran's stay.  If 
such records cannot be obtained from 
COPIN House or from other sources, the RO 
should explain why.

2.  The RO should obtain documentation 
indicating whether or not COPIN House is 
accredited by any health care 
organization and licensed (by federal, 
state, or local authorities) as a 
"hospital" and, if not, whether it is 
accredited and licensed as some other 
type of health care facility.  If this 
informatioin cannot be obained from COPIN 
House or from other sources (including 
the Buffalo VAMC), the RO should explain 
why.

3.  The RO should obtain, from the 
Buffalo VAMC, any additional 
administrative records concerning the 
Chief of Psychiatry Services' 
authorization for the veteran's stay at 
COPIN House for the period of December 3, 
1987 to January 31, 1988.  If no such 
additional records exist, the RO should 
explain why.

4.  The RO should ascertain (by contact 
with the Buffalo VAMC Director's office 
or other indicated official of the 
Veterans Health Administration) the 
precise legal authority (i.e., the law or 
regulation) relied on by the VAMC in 
authorizing care of veterans at COPIN 
House.  This information should be set 
forth in a brief memorandum which can be 
reviewed by the Board and the Court.

5.  The RO should indicate whether it has 
received any additional instructions from 
the Veterans Benefits Administration 
(dated subsequent to the February 1993 
letter by the Director of Compensation 
and Pension Service) as to whether 
residence at COPIN House qualifies a 
veteran for temporary total 
hospitalization benefits under 38 C.F.R. 
§ 4.29.  This information should be set 
forth in a brief memorandum which can be 
reviewed by the Board and the Court.

6.  After the above development is 
completed, the RO should review the 
veteran's claim.  If the claim is denied, 
the RO should prepare a supplemental 
statement of the case, and this should 
specifically address compliance with 
development directed by the Board's 
remand, and it should include a cogent 
discussion of why temporary total 
hospitalization benefits under 38 C.F.R. 
§ 4.29 are not payable for the veteran's 
stay at COPIN House.  After the veteran 
and his representative are given an 
opportunity to respond to the 
supplemental statement of the case, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




